FILED
                           NOT FOR PUBLICATION
                                                                              MAY 25 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ADAM BERNARD SERNAS,                             No.   19-17610

              Plaintiff-Appellant,               D.C. No.
                                                 2:19-cv-00730-DJH-ESW
 v.

CANTRELL, Deputy Warden; et al.,                 MEMORANDUM*

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                        Argued and Submitted May 13, 2021
                               Pasadena, California

Before: BYBEE and BRESS, Circuit Judges, and CARDONE,** District Judge.
Partial Dissent by Judge BRESS

      Plaintiff-Appellant Sernas appeals the district court’s sua sponte dismissal of

his pro se third amended complaint for failure to state a claim under the Prison



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
Litigation Reform Act of 1995 (PLRA) § 805(a), 28 U.S.C. § 1915A.1 We have

jurisdiction under 28 U.S.C. § 1291 and review de novo. Byrd v. Maricopa Cnty.

Bd. of Supervisors (Maricopa), 845 F.3d 919, 922 (9th Cir. 2017). We affirm in

part and reverse in part.

      The PLRA requires federal courts to review civil prisoner complaints and

“dismiss the complaint, or any portion of the complaint, if the complaint[] . . . fails

to state a claim upon which relief may be granted . . . .” 28 U.S.C. § 1915A(b).

“To survive § 1915A review, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Byrd v.

Phoenix Police Dep’t, 885 F.3d 639, 642 (9th Cir. 2018) (citation and internal

quotations omitted). We take the factual allegations in the third amended

complaint as true and in the light most favorable to the plaintiff, and liberally

construe pro se pleadings. Maricopa, 845 F.3d at 922.

      1.     Sernas has stated a plausible Eighth Amendment claim of deliberate

indifference as to Defendants Cantrell, Galvan, Baker, and Collars. Like the

plaintiff in Berg v. Kincheloe, 794 F.2d 457, 458, 460–61 (9th Cir. 1986), Sernas

alleged that he was placed in the “refuse-to-house” pod due to threats on his life


      1
        Because dismissal was entered before Defendants-Appellees were required
to appear, the Arizona Attorney General appeared before this court as amicus
curiae.
                                            2
from other inmates on his unit; that while in the pod, he had conversations with

Defendants Cantrell, Galvan, Baker, and Collars in which he informed them that

his life would be in danger if he was returned to his unit; that these defendants

ordered him to return to Barchey unit and threatened him with disciplinary action if

he refused; that he complied, and about fifteen minutes after his return to his unit,

he was assaulted by other inmates. These factual allegations are sufficient to state

an Eighth Amendment claim of deliberate indifference. See id.; Johnson v. Lewis,

217 F.3d 726, 734 (9th Cir. 2000) (acting with “deliberate indifference” requires an

official to “have actual knowledge of an excessive risk to inmate health or safety”

and to “deliberately disregard that risk”). Moreover, the allegations also support a

plausible inference that these defendants were both “aware of facts from which the

inference could be drawn that a substantial risk of harm exists,” and “also [drew]

the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). And contrary to the

dissent’s assertion, there is no requirement that the plaintiff show that the officer

knew “that the complainant was especially likely to be assaulted by the specific

prisoner who eventually committed the assault.” Id. at 843.

      2.     The district court correctly held that Sernas failed to state an Eighth

Amendment claim as to Defendants Jimenez, Gonzalez, Palmer, and Willis.

Sernas did not allege that Gonzalez, Palmer or Willis were directly involved in the


                                           3
decision to require Sernas to re-house on the Barchey unit. With respect to

Defendant Jimenez, Sernas made no allegations that Jimenez was on notice of the

threats. Because Sernas offers no facts that could remedy these deficiencies, the

district court did not err in denying additional leave to amend on the basis of

futility.

       3.    To the extent Sernas now alleges claims under the First and

Fourteenth Amendments against Defendants Jimenez and Galvan, the district court

did not err in dismissing the third amended complaint. Sernas’s third amended

complaint alleged only an Eighth Amendment violation under 42 U.S.C. § 1983.

The Supreme Court has recognized that “[d]istrict judges have no obligation to act

as counsel or paralegal to pro se litigants.” Pliler v. Ford, 542 U.S. 225, 231

(2004). Although courts have a duty to read a pro se complaint liberally, a district

court is not required to sift through allegations to see what unidentified causes of

action a pro se prisoner may have a claim for. Moreover, because these claims

were not pled, this argument was never raised to the district court. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“As a general rule, we will not

consider arguments that are raised for the first time on appeal.”).

                                    *      *     *




                                           4
      We therefore affirm the district court’s dismissal as to Defendants Jimenez,

Gonzalez, Palmer, and Willis, reverse as to Defendants Cantrell, Galvan, Baker,

and Collars, and remand for further proceedings. We decline to direct the district

court to appoint pro bono counsel on remand because Sernas has not demonstrated

that the district court abused its discretion by denying his request without

prejudice.

AFFIRMED IN PART, REVERSED IN PART, and REMANDED.




                                           5
                                                                        FILED
Sernas v. Cantrell, No 19-17610
                                                                         MAY 25 2021
BRESS, Circuit Judge, dissenting in part:                            MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS

       I agree with the majority that Sernas failed to state an Eighth Amendment

claim as to defendants Jimenez, Gonzalez, Palmer, and Willis, and that the district

court did not err in dismissing Sernas’s complaint insofar as he alleged a First

Amendment violation. I respectfully part ways with the majority, however, on the

issue of whether the district court erred in dismissing Sernas’s Eighth Amendment

claims as to defendants Cantrell, Galvan, Baker, and Collars.

      To state an Eighth Amendment claim, Sernas had to allege that these prison

officials acted with “deliberate indifference.” Farmer v. Brennan, 511 U.S. 825, 837

(1994). “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391

F.3d 1051, 1060 (9th Cir. 2004). In this context, deliberate indifference means the

prison official “knows of and disregards an excessive risk to inmate health or safety.”

Farmer, 511 U.S. at 837. “[T]he official must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Id.

      Although Sernas was pro se, the district court gave him three opportunities to

amend his complaint. Ultimately, I find the district court’s analysis more convincing

than the majority’s.    As the district court concluded, Sernas’s allegations are

insufficiently detailed to meet the deliberate indifference standard because Sernas
provided only a skeletal basis for his fear of future harm. Among other things, and

as the district court explained, Sernas did not allege that he informed prison officials

where or when other inmates threatened him; the details of the threats; or that he

identified (or even described) to officials the inmates who made the threats. Nor, as

the district court noted, is it “clear from Plaintiff’s allegations whether the inmates

who assaulted him were the same inmates who threatened him or whether the assault

had anything to do with Plaintiff’s refusal to hold illegal drugs for inmates.” While

defendants may have been negligent, I do not think Sernas has pleaded that they

acted with deliberate indifference.1

      I am not persuaded that Berg v. Kincheloe, 794 F.2d 457 (9th Cir. 1986),

requires a different result. Berg was a summary judgment case and provided scant



1
  Quoting Farmer, 511 U.S. at 843, the majority states that “there is no requirement
that the plaintiff show that the officer knew ‘that the complainant was especially
likely to be assaulted by the specific prisoner who eventually committed the
assault.’” But the full quote from Farmer is: “Nor may a prison official escape
liability for deliberate indifference by showing that, while he was aware of an
obvious, substantial risk to inmate safety, he did not know that the complainant was
especially likely to be assaulted by the specific prisoner who eventually committed
the assault.” Id. (emphasis added). As Farmer explained, in situations where
officials know of a substantial risk of harm (e.g., where the plaintiff “belongs to an
identifiable group of prisoners who are frequently singled out for violent attack by
other inmates,” or where certain forms of violence were “so common and
uncontrolled” that it is effectively inescapable), “it would obviously be irrelevant to
liability that the officials could not guess beforehand precisely who would attack
whom.” Id. But Sernas does not allege generally violent conditions, and his non-
specific allegations are not sufficient to show he gave officials enough information
to allow them to conclude he was otherwise at an obvious, substantial risk of harm.

                                           2
details about the specific allegations in the plaintiff’s complaint. I thus do not think

Berg requires the conclusion that the allegations in Sernas’s complaint, which lack

factual detail, state a claim for deliberate indifference. Berg also noted that a

prisoner must provide “more than a mere suspicion that an attack will occur,” id. at

459 (quotations omitted), which more aptly describes Sernas’s allegations.

      For these reasons, I would affirm the judgment of the district court.




                                           3